 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     NORTHWEST SHEET METAL WORKERS )
 8   ORGANIZATIONAL TRUST, et al.,          )
                                            )                Case No. MC19-0071RSL
 9                         Plaintiffs,      )
                v.                          )
10                                          )                ORDER DIRECTING ENTRY OF
     D.J. MECHANICAL, INC.,                 )                PARTIAL JUDGMENT
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   MIKE WERLECH CONSTRUCTION, INC., )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16                                    Summary of Partial Judgment
17          Judgment Creditors:                  Northwest Sheet Metal Workers Organizational
                                                       Trust, et al.
18
            Judgment Debtor:                     D.J. Mechanical, Inc.
19          Garnishee-Defendant:                 Mike Werlech Construction, Inc.
            Garnishment Partial Judgment Amount: $8,481.17
20          Attorneys for Judgment Creditor:     McKanna Bishop Joffe, LLP
21
22          THIS MATTER coming on for consideration upon plaintiffs/judgment creditors’
23   application for judgment on the answer of the garnishee defendant. It appearing that the
24   garnishee has filed its answer herein stating that it holds funds of the defendant/judgment debtor,
25
26

     ORDER DIRECTING ENTRY OF
     PARTIAL JUDGMENT
 1   D.J. Mechanical, Inc., in the sum of $8,481.17;1 that judgment creditor has judgment unsatisfied
 2   against the judgment debtor in an amount in excess of $8,481.17; that more than twenty (20)
 3   days have elapsed since service of the Writ of Garnishment and the garnishee’s answer thereto:
 4   that signed affidavit or return of service of the Writ of Garnishment, Application for Writ of
 5   Garnishment including a copy of the judgment entered in this action, indicating service upon the
 6   judgment debtor either by personal service or by certified mail, is on file herein now, therefore,
 7   it is hereby
 8            ORDERED, ADJUDGED AND DECREED as follows:
 9   1.       The Clerk of Court is directed to enter partial judgment in favor of the judgment creditor
10   and against the garnishee defendant in the sum of $8,481.17;
11   2.       Upon receipt of the aforementioned payment from the garnishee, the Clerk is authorized
12   and directed to draw a check on the funds on deposit in the registry of this court in the principal
13   amount of $8,481.17, plus all accrued interest, minus any statutory user fees, payable to
14   Northwest Sheet Metal Workers Organizational Trust, et al., and mail or deliver the check to
15   McKanna Bishop Joffe, LLP, ATTN: Noah S. Warman, 1635 NW Johnson Street, Portland, OR
16   97209.
17   3.       Upon receipt of said sum, judgment creditor’s attorney shall cause an appropriate
18   satisfaction of judgment to be filed as to the principal defendant/judgment debtor.
19
20   //
21
22
              1
               The garnishee is also holding funds in the amount of $14,611.30 that were withheld from the
23   progress payments made to the judgment debtor as retainage. When and if the conditions for releasing
24   all or part of the retainage arise and additional amounts becomes due to the judgment debtor, the
     judgment creditor may seek an amended judgment including the retained amount. Garnishee has been,
25   and is hereby again, ORDERED not to pay, deliver, or transfer any portion of the $14,611.30 to the
     judgment debtor unless otherwise directed by the Court or by the attorney of record for the judgment
26   creditor.
     ORDER DIRECTING ENTRY OF
     PARTIAL JUDGMENT                                  -2-
 1   4.    If and when the additional retainage - or some portion thereof - held by the garnishee at
 2   the time the Writ was served is cleared for release and becomes due, the judgment creditor may
 3   file an application for an amended judgment including the additional amount.
 4
 5         Dated this 3rd day of October, 2019.
 6
 7
                                              A
                                              Robert S. Lasnik
 8                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER DIRECTING ENTRY OF
     PARTIAL JUDGMENT                               -3-
